Citation Nr: 0720831	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Bay Pines, Florida




THE ISSUE

Entitlement to payment by the Department of Veterans Affairs 
(VA) for the cost of emergency medical treatment provided by 
the Naples Community Hospital during the periods June 14-21, 
2004 and June 27-July 3, 2004 under the provisions of the 
Veterans Millennium Health Care and Benefits Act.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and Ms. LMG, P.A.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Bay Pines 
VAMC that denied payment for two periods of treatment at 
Naples Community Hospital.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2006.  

During that hearing the veteran submitted private medical 
records with a waiver of initial VA Regional Office (VARO) or 
VAMC jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2006).  

This appeal is being remanded to the VAMC for further 
development as detailed hereinbelow.  VA will notify the 
veteran if further action is required on his part.  




REMAND

The veteran in this case seeks payment or reimbursement by VA 
for emergency service provided for a nonservice-connected 
condition by a non-VA provider under the provisions of 
38 U.S.C.A. § 1725 (West 2002 & Supp. 2006) and 38 C.F.R. §§ 
17.1000-1003 (2006).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and will be 
referred to as the "Millennium Bill Act" in this 
discussion.  

To be eligible for payment or reimbursement under the 
Millennium Bill Act, the veteran must satisfy all nine 
conditions enumerated in 38 C.F.R. § 17.1002.  The Board is 
remanding this case for further development as to two of 
those conditions. 

First, the claim for payment or reimbursement for the initial 
evaluation and treatment must be for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  This standard 
is met if there was an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  See 38 C.F.R. § 
17.1002(b).  

Second, payment or reimbursement for medical care beyond the 
initial emergency evaluation may be only for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility; i.e., the medical emergency lasts only until the 
time that the veteran becomes stabilized.  See 38 C.F.R. §§ 
17.1002(d), 17.1005(b).  

In regard to the first period of treatment on appeal (June 
14-21, 2004): the VHA file that was provided to the  Board 
for review contains no VHA decision or Statement of the Case 
(SOC) showing what treatment days were denied or the reasons 
for such denial.  

However, the veteran testified that the VAMC paid for one or 
more treatment days but denied the remainder based on a VAMC 
determination that the veteran's condition had stabilized 
enough for transfer to a VA facility.  

The question of whether the veteran was medically stable for 
transfer to the VAMC at some point between June 14-21 2004 is 
a medical determination.  There is nothing in the file 
showing a medical rationale for the VAMC's decision, and the 
Board may not base a decision on its own unsubstantiated 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case must be remanded to the VAMC 
for appropriate review and opinion by a physician.  

In regard to the second period of treatment on appeal (June 
27-July 3, 2004): the VHA file contains a VHA decision and 
SOC showing that the entire period was denied based on the 
VAMC's determination that the treatment was not emergent and 
VA facilities were available.  

However, the veteran's testimony establishes that a prudent 
layperson in the veteran's situation could have believed he 
was having a heart attack, and thus could reasonably have 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

Accordingly, at least the initial emergency room charges are 
payable by VA; the question thereafter is at what point, if 
any, the veteran was medically stable for transfer to the 
VAMC for inpatient treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should submit the veteran's 
file, to include his treatment record at 
Naples Community Hospital during the 
periods June 14-21, 2004 and June 27-July 
3, 2004, his testimony before the Board 
in January 2007, and this REMAND, to a 
physician specializing in liver disorders 
for review.

The reviewing physician should provide 
an opinion, based on review of the 
complete treatment record, as to 
whether the veteran was medically 
stable for transfer from Naples 
Community Hospital to the VAMC at any 
point between June 14-21, 2004.  

The reviewing physician should also 
provide an opinion, based on review of 
the complete treatment record, as to 
whether the veteran was medically 
stable for transfer from Naples 
Community Hospital to the VAMC for 
inpatient treatment at any point 
between June 27-July 3, 2004.  

The reviewing physician should provide 
the medical rationale for his opinion 
in a typewritten report, which the VAMC 
should associate with the file.  

2.  To help avoid future remand, VAMC 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the VAMC 
should furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


